ORDER

PER CURIAM.
Claimant appeals from an award of the Labor and Industrial Relations Commission (Commission), adopting and incorporating the findings of the Administrative Law Judge, denying his claim for compensation and his claim for Second Injury Fund Benefits. We affirm.
The Commission’s award is supported by substantial and competent evidence on the whole record; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).